STATE OF MICHIGAN

                           COURT OF APPEALS



PAUL TINNEY and BILLIE SUE TINNEY,                                  UNPUBLISHED
                                                                    November 3, 2016
               Plaintiffs-Appellants,

v                                                                   No. 328050
                                                                    Roscommon Circuit Court
WIDDIS, INC., and JERRY D. WIDDIS,                                  LC No. 15-722281-CK

               Defendants-Appellants.


Before: RIORDAN, P.J., and METER and OWENS, JJ.

PER CURIAM.

        In this action concerning defendants’ sale of a home to plaintiffs by way of land contract,
plaintiffs appeal as of right from an order granting summary disposition to defendants pursuant
to MCR 2.116(C)(7) and (10). We affirm.

                                            I. FACTS

        Plaintiffs filed this lawsuit on January 27, 2015, and alleged three causes of action:
“intentional fraud,” “negligent misrepresentation,” and “breach of implied warranty of
habitability.” The claims concerned an October 30, 2006, land contract that plaintiff Paul Tinney
entered into with defendants, and some problems that plaintiffs later discovered with the house.
Shortly after the contract was entered into, the local governing authority advised that the front
deck of the house, which was 20 x 8 feet, had to be removed because it encroached on public
property, despite defendants having given assurances that the deck was constructed with proper
permits and approval. Defendants removed the existing deck and replaced it with a smaller, 4 x
6 foot deck. It was also discovered that a toilet was set on a rotten subfloor that was covered
over by new vinyl flooring, and that the toilet was not properly connected to the municipal
sewer. Defendants replaced the bathroom floor and connected the toilet to the municipal sewer.

       Plaintiffs asserted that eventually Mr. Tinney sought to remodel the back bedroom, which
was constructed by defendants as an addition to the house, and discovered that the walls were not
constructed in accordance with the building code, that the walls were placed directly on the
ground without a proper foundation or other means to prevent moisture from encroaching, that
toxic mold was inside the interior walls, and that the lack of foundation was what caused the
mold. According to plaintiffs, Mr. Tinney became very ill and his doctor believed that the cause
could be his exposure to the mold. Plaintiffs averred that they were forced to move out of the

                                                -1-
home and abandon their personal belongings in 2014 because of the toxic mold, and that the
building inspector advised them that the addition needed to be completely removed and that no
permits had been issued for its construction. Plaintiffs alleged that the addition appeared to be
new and defendants had covered up the defects in a manner that kept them hidden from sight and
unable to be discovered.

        In lieu of filing an answer, defendants filed a motion for summary disposition pursuant to
MCR 2.116(C)(7) and (10). Defendants asserted that (1) all of plaintiffs’ claims were barred by
the statute of limitations, and (2) the claim for breach of implied warranty of habitability failed
as a matter of law because (i) the land contract had an “as-is” clause that waived all warranties,
and (ii) an implied warranty of habitability claim applies only to a new house and this house was
not new. In regard to the statute of limitations, defendants asserted that plaintiffs knew or should
have known that there were defective conditions shortly after the contract was signed, and thus
their claims accrued at that time and had expired by the time they filed this suit in January 2015.
The trial court agreed with defendants, granted their motion for summary disposition, and
dismissed plaintiffs’ claims. Plaintiffs filed a motion seeking reconsideration of this decision,
which the trial court also denied. This appeal followed.

                                       II. JUDICIAL BIAS

        Plaintiffs first assert that the trial court judge was “overly cautious” in resolving the
statute-of-limitations issue in the instant case because this Court had previously ruled against his
client on statute-of-limitations grounds when he was acting as the attorney for the plaintiffs in
Horvath v Delida, 213 Mich. App. 620; 540 NW2d 760 (1995). Plaintiffs argue that that the trial
judge was substantially and negatively affected by the ruling in that case, interjected too much of
his personal bias because of his prior representation, made a judgment error, and should have
found for plaintiffs.

        Claims that a judge was biased must be preserved in the trial court by a motion to
disqualify. MCR 2.003; Vicencio v Ramirez, 211 Mich. App. 501, 509; 536 NW2d 280 (1995).
Because plaintiffs raised this issue only in a motion for reconsideration, and failed to move for
disqualification, this issue is unpreserved, and our review is for plain error affecting plaintiffs’
substantial rights. See, generally, Wolford v Duncan, 279 Mich. App. 631, 637; 760 NW2d 253
(2008).

        This Court presumes that trial judges are not biased, and a party asserting judicial bias
“has the heavy burden of overcoming the presumption.” Mitchell v Mitchell, 296 Mich. App. 513,
523; 823 NW2d 153 (2012). Judicial rulings almost never constitute a valid basis for a motion
alleging bias, unless the judicial opinion exhibits antagonism or deep-seated favoritism making
fair judgment impossible. Cain v Dep’t of Corrections, 451 Mich. 470, 496-497; 548 NW2d 210
(1996). Generally, this Court will not find bias simply because the trial court ruled against a
party, even when its rulings are erroneous. Bayati v Bayati, 264 Mich. App. 595, 603; 691 NW2d
812 (2004).

       Here, plaintiffs argue that the trial judge was biased because of his involvement in
another case and that this bias led to his erroneous decision. Plaintiffs’ argument borders on the
spurious. First, as we discuss below, plaintiffs have not demonstrated that the trial court erred in

                                                -2-
its rulings. Second, plaintiffs have not presented any evidence or identified any specific
examples of conduct by the trial court that would rise to the level of deep-seated favoritism or
antagonism that would make fair judgment impossible. In fact, the trial judge clearly indicated
that he personally wished that he could rule in favor of plaintiffs, stating, “personally I agree
with—I agree with everything you’ve said. And were it not for my understanding of the law
would—as it exists—would agree that that is the way this case should be approached.” Thus,
rather than acting out of bias, the trial judge overcame any personal inclination and instead ruled
in the manner he felt bound to rule by law. Plaintiffs have not overcome the presumption in
favor of judicial impartiality or shown that a plain error of judicial bias affected their substantial
rights.

                                III. STATUTE OF LIMITATIONS

        Plaintiffs next argue that the trial court erred in granting defendants’ motion for summary
disposition and dismissing plaintiffs’ claims based on the statute of limitations. We disagree.

        Pursuant to MCR 2.116(C)(7), a party may be entitled to summary disposition if a statute
of limitations bars the claim. Marilyn Froling Revocable Living Trust v Bloomfield Hills
Country Club, 283 Mich. App. 264, 278; 769 NW2d 234 (2009). Pursuant to MCR 2.116(C)(10),
a party may be entitled to summary disposition if there is no genuine issue with respect to any
material fact and the moving party is entitled to judgment as a matter of law. Id. Under MCR
2.116(C)(7) and (10), all documentary evidence submitted by the parties is considered, and,
under MCR 2.116(C)(10), it is considered in the light most favorable to the nonmoving party.
Id. “[U]nder MCR 2.116(C)(7), the plaintiff’s well-pleaded factual allegations, affidavits, or
other admissible documentary evidence must be accepted as true and construed in [the
nonmoving party’s] favor, unless the movant contradicts such evidence with documentation.”
Id. This Court reviews de novo a trial court’s ruling on a motion for summary disposition as
well as the legal question of whether a cause of action is barred by a statute of limitations. Id. at
279. “Which statute of limitations applied, whether the limitations period was tolled, and when
the limitations period ended are questions of law.” Prentis Family Foundation v Barbara Ann
Karmanos Cancer Institute, 266 Mich. App. 39, 46; 698 NW2d 900 (2005).

         Again, plaintiffs set forth three counts in their amended complaint: “intentional fraud,”
“negligent misrepresentation,” and “breach of implied warranty of habitability.” In their motion
for reconsideration they also argued that MCL 600.5839, the “contractor statute,” was applicable
to their claims. We will discuss each in turn.

        A. “INTENTIONAL FRAUD” AND “NEGLIGENT MISREPRESENTATION”

        Plaintiffs labeled their first count “intentional fraud;” however, the claim appears to be
one of “fraudulent misrepresentation” or traditional common-law fraud.                 Fraudulent
misrepresentation requires “that the defendant knowingly or recklessly misrepresented a material
fact with the intent that the other party rely on it.” Roberts v Saffell, 280 Mich. App. 397, 404-
405; 760 NW2d 715(2008); see also M&D, Inc v WB McConkey, 231 Mich. App. 22, 27; 585
NW2d 33 (1998).



                                                 -3-
        In the portion of their amended complaint that corresponds with this first count, plaintiffs
asserted that defendants “made representations of fact,” that the representations “were false when
made,” and that defendant “knew the representations were false when made and were made
recklessly with knowledge of the truth [sic].” Plaintiffs alleged that the “representations were
made with the intention of inducing Plaintiffs’ reliance,” that plaintiffs relied on the statements
when entering into the land contract, and that plaintiffs were damaged as a result. Regardless of
the label used, it is clear from plaintiffs’ amended complaint that they alleged fraudulent
misrepresentation.1

       As for their second count, labeled “negligent misrepresentation,” it appears from the
amended complaint that plaintiffs were actually alleging “silent fraud” or “innocent
misrepresentation.” “[F]or silent fraud, the plaintiff must prove that the defendant knew of a
material fact but concealed or suppressed the truth through false or misleading statements or
actions and with the intent to deceive.” Roberts, 280 Mich. App. at 405. Innocent
misrepresentation is similar to fraudulent misrepresentation and silent fraud, but eliminates
“scienter and proof of the intention that the misrepresentation be acted upon.” US Fidelity and
Guaranty Co v Black, 412 Mich. 99, 118; 313 NW2d 77 (1981). That is, the plaintiff does not
need to prove that the defendant intended to deceive the plaintiff into relying on the false or
misleading representation or prove that the defendant knew that the representation was false. Id.
at 117-118.      However, innocent misrepresentation “adds the requirements that the
misrepresentation be made in connection with making a contract and the injury suffered by the
victim must inure to the benefit of the misrepresenter.” Id. at 118.

        For a claim of negligent misrepresentation, a plaintiff must “prove that a party justifiably
relied to his detriment on information prepared without reasonable care by one who owed the
relying party a duty of care.” Barclae v Zarb, 300 Mich. App. 455, 476; 834 NW2d 100 (2013)
(citations and quotation marks omitted); see also Unibar Maintenance Servs, Inc v Saigh, 283
Mich. App. 609, 621; 769 NW2d 911 (2009). “Michigan recognized negligent misrepresentation
as a way of imposing third-party liability for the negligent performance of a contract.” Roberts,
280 Mich. App. at 406 n 2.

        In the portion of their amended complaint that corresponds with this second count,
plaintiffs asserted that defendants “made representations of material fact;” that “[t]he
representations were false when made;” that defendants “intentionally suppressed material facts
to create a false impression;” that defendants “knowingly made such statements that were false
and had an affirmative duty to speak, but failed to disclose the material facts giving rise to this
claim allowing Plaintiff to have the false impression as to the suitability of the premises;” that
plaintiffs relied on the statements when entering into the land contract; that plaintiffs were
damaged as a result; and that defendants “benefitted from the misrepresentations by the sale of
the property.”


1
  In determining the exact nature of plaintiffs’ claims, this Court must look beyond the
procedural labels and read the complaint as a whole. Tipton v William Beaumont Hosp, 266
Mich. App. 27, 33; 697 NW2d 552 (2005).


                                                -4-
        Plaintiffs did not allege that defendants prepared information without reasonable care, or
that they had a duty to prepare information with reasonable care. Thus, this was not a negligent
misrepresentation claim. Rather, they asserted that defendants made false representations and
did not disclose material facts when they had a duty to do so. Although plaintiffs’ assertions that
defendants “knowingly made such statements that were false” and “intentionally suppressed
material facts to create a false impression” seem to correspond with a claim of silent fraud, they
also state that defendants “benefitted from the misrepresentations,” which seems to correspond
with an element of innocent misrepresentation.

        In any event, we agree with the trial court that plaintiffs did not file the instant action
within the period of limitations for any of these claims, regardless of whether they were claims
of fraudulent misrepresentation, silent fraud, innocent misrepresentation or even negligent
misrepresentation. Generally, the limitations period for a fraud or misrepresentation claim is six
years. MCL 600.5813. This six-year period “runs from the time the claim accrues,” and “the
claim accrues at the time the wrong upon which the claim is based was done regardless of the
time when damage results.” MCL 600.5827. In Boyle v Gen Motors Corp, 468 Mich. 226, 230-
232, 661 NW2d 557 (2003), the Michigan Supreme Court rejected the argument that a claim for
fraud or misrepresentation does not begin to accrue until the fraud or misrepresentation is
discovered or should have been discovered. Rather, a claim for fraud or misrepresentation
accrues, and the six-year limitations period begins to run, when the misrepresentation is made.
Id. at 232.

        Here, if defendants’ misrepresentations induced Mr. Tinney to enter into the land
contract, then they must have been made before or when the contract was entered into. Indeed,
plaintiffs assert that misrepresentations were made “[a]t the time of sale,” which was October 30,
2006. Any claim sounding in fraud or misrepresentation thus accrued on October 30, 2006,
when the alleged misrepresentations were made and plaintiffs relied on them by entering into the
land contract. The limitations period on these claims began to run on that date and the
limitations period expired six years later in 2012. Plaintiffs filed the instant suit on January 27,
2015, well outside the six-year limitations period. Thus, these claims were barred by the statute
of limitations. Accordingly, the trial court did not err in granting defendants’ motion for
summary disposition and dismissing these claims

                 B. BREACH OF IMPLIED WARRANTY OF HABITABILITY

        For their third count, plaintiffs asserted that, “[a]s a result of [d]efendants’ building part
of the premises in a negligent and concealed matter, there is an implied warranty of habitability;”
that “[d]efendants breached that implied warranty by negligently and improperly building the
addition upon the ground without foundation or other measures to prevent the proliferation of
mold;” that “[d]efendants further breached that implied warranty by building the walls of the
structure improperly upon the dirt, not to building code and without permit or inspection;” that
“defendants [sic] acts caused the breach of its implied warranty of habitability;” and that
plaintiffs “relied upon the skill of [d]efendants, believing that the house was reasonably fit for
habitation and that the house was built in a reasonably workmanlike manner.”

       Plaintiffs’ claim for breach of the implied warranty of habitability must fail. First, this
Court long ago expressly limited this implied warranty to the purchase of new homes. Weeks v

                                                 -5-
Slavik Builders, Inc, 24 Mich. App. 621, 627; 180 NW2d 503 (1970) (holding that the implied
warranty is limited “to the purchase of new residential dwelling houses”). Because the house at
issue here was indisputably not a new home, the implied warranty did not extend to its sale.
Second, the land contract contained an “as is” clause. Thus, even if the implied warranty of
habitability extended to the sale of this house, the parties’ land contract waived that warranty.
Lenawee City Bd of Health v Messerly, 417 Mich. 17, 22, 32 n 15; 331 NW2d 203 (1982) (“as is”
clause assigned risk to purchaser and waived implied warranties that accompany sale of a new
home).2

                             C. FRAUDULENT CONCEALMENT

        When a defendant fraudulently conceals the existence of a claim, the plaintiff may bring
an action “at any time within 2 years after [he] discovers, or should have discovered, the
existence of the claim or the identity of the person who is liable for the claim . . . .” MCL
600.5855. Fraudulent concealment of the type alleged here requires that the defendant
“conceal[] the fact that the plaintiff has a cause of action.” Sills v Oakland Gen Hosp, 220 Mich
App 303, 310; 559 NW2d 348 (1996) (emphasis added). In other words, “ ‘[t]he fraudulent
concealment which will postpone the operation of the statute must be the concealment of the fact
that plaintiff has a cause of action.’ ” Tonegatto v Budak, 112 Mich. App. 575, 583; 316 NW2d
262 (1982), quoting Weast v Duffie, 272 Mich. 534, 539; 262 N.W. 401 (1935). For example, this
Court held that a hospital’s breach of the duty to inform a patient of the nature and risk of her
operation did not constitute fraudulent concealment of her medical malpractice claim, because
the hospital did not conceal the fact that the plaintiff had a cause of action for medical
malpractice. Tonegatto, 112 Mich. App. at 584.

        “Fraudulent concealment means employment of artifice, planned to prevent inquiry or
escape investigation, and mislead or hinder acquirement of information disclosing a right of
action.” Doe v Roman Catholic Archbishop of Archdiocese of Detroit, 264 Mich. App. 632, 642;
692 NW2d 398 (2004) (citations and quotation marks omitted). The plaintiff “must show that
the defendant engaged in some arrangement or contrivance of an affirmative character designed


2
  Plaintiffs attached to their appellate brief a “closing affidavit” signed by defendants that
certified no functional defects in the property. It was not presented below and is not part of the
record. Because the document was not part of the record below, we will not consider it. See
Isagholian v Transamerica Ins Corp, 208 Mich. App. 9, 18; 527 NW2d 13 (1994). Even if we did
consider it, we would conclude that the limitations period for any claim related to the document
expired before plaintiffs filed the instant lawsuit. There is a six-year limitations period for
breach-of-contract claims, Scherer v Hellstrom, 270 Mich. App. 458, 464; 716 NW2d 307 (2006),
which accrue “ ‘at the time the wrong upon which the claim is based was done regardless of the
time when damage results.’ ” Id. at 463, quoting MCL 600.5827. Here, the alleged breach of
contract occurred on October 30, 2006, and the limitations period would have commenced to run
on the day the contract was signed. See AFSCME v Highland Park Bd of Ed, 457 Mich. 74, 90;
577 NW2d 79 (1998) (“For contract actions, the limitation period generally begins to run on the
date of the contract breach.”).


                                               -6-
to prevent subsequent discovery.” Id. (citation and quotation marks omitted). “[M]ere silence is
not enough.” Dunmore v Babaoff, 149 Mich. App. 140, 145-146; 386 NW2d 154 (1985). “A
fraudulent concealment claim cannot be established unless the plaintiff proves some affirmative
act or misrepresentation on the part of the defendant which is designed to prevent subsequent
discovery.” Id. at 146.

        “For a plaintiff to be sufficiently apprised of a cause of action, a plaintiff need only be
aware of a ‘possible cause of action.’ ” Doe, 264 Mich. App. at 643, quoting Moll v Abbott
Laboratories, 444 Mich. 1, 23–24; 506 NW2d 816 (1993). The “possible cause of action”
standard is an objective standard applied in determining when a plaintiff “should have
discovered” “the existence of the claim.” MCL 600.5855. “The ‘possible cause of action’
standard encourages claimants to diligently investigate and pursue causes of action.” Prentis
Family Foundation, 266 Mich. App. at 48. Thus, this Court has held that “[i]f liability were
discoverable from the outset, then MCL 600.5855 will not toll the applicable period of
limitations.” Id. This Court has also held that actions that occur before the alleged injury cannot
conceal a cause of action. Doe, 264 Mich. App. at 641 (“It is quite clear that only actions after the
alleged injury could have concealed plaintiff’s causes of action against defendant because actions
taken before the alleged injury would not have been capable of concealing causes of action that
did not yet exist.”). Further, if the public record would have provided notice of the claim,
reliance on MCL 600.5855 to postpone the running of the limitations period is inappropriate. In
Re Farris Estate, 160 Mich. App. 14, 18-19; 408 NW2d 92 (1987) (“Petitioner cannot rely on
MCL 600.5855 to postpone the running of the four-year period of limitation because petitioner is
charged with knowledge of the information contained in the public record.”).

        Here, plaintiffs cannot meet the requirements of MCL 600.5855. Although defendants
have engaged in affirmative acts, there was no act that could provide a basis for fraudulent
concealment. The building of the room without a foundation and without the proper permits was
not done fraudulently to conceal the fact that plaintiffs had a cause of action. Specifically, the
act of constructing the addition could not conceal the fact that plaintiffs had a cause of action,
because plaintiffs had no cause of action in existence when defendants constructed the addition.
Doe, 264 Mich. App. at 641. Likewise, contrary to plaintiffs’ argument, defendants’ correction of
the situation with the deck, plumbing, and bathroom floor did not conceal a cause of action
because it did not prevent plaintiffs from acquiring knowledge regarding the existence of their
claims. Given that plaintiffs had control over the entire property, repairing the items did not
hinder plaintiffs’ ability to acquire information that would disclose a cause of action. In fact, on
account of these issues, plaintiffs arguably were aware or should have been aware of a possible
cause of action.

        Even assuming that defendants’ actions otherwise qualified, MCL 600.5885 would still
not toll the period of limitations. Plaintiffs could have simply looked at the appropriate records
and discovered that the room was built without proper permits, and under the objective “should
have discovered” standard, they are in fact charged with knowledge of the information contained
in the public record. In Re Farris Estate, 160 Mich. App. at 18-19. This principle is particularly
applicable here, where the relevant public records relate to a significant financial purchase and it
is well known, if not common knowledge, that such records are maintained by the local
authority. Plaintiffs were aware that this room had been very recently constructed by defendants.
In his first affidavit Mr. Tinney asserted that at the time he purchased the house, defendants
                                                -7-
represented that the entire home had been recently remodeled and that the back addition had
been built by defendants just before 2006. Thus, plaintiffs’ assertion that they “could not have
discovered the issues with the mold or walls of the addition without destructive testing[,] as the
siding on the outside of the house went down the wall and below grade level[,] and from the
inside, one could not determine that it had been constructed improperly,” is negated by the fact
that plaintiffs would have discovered these issues if they had investigated whether the local
authority had issued a permit for the addition.

        Because plaintiffs cannot meet the requirements of MCL 600.5855, they have likewise
failed to show that MCL 600.5855 allows them to file claims that would otherwise be barred by
the statute of limitations.

                    D. MCL 600.5839 – THE “CONTRACTOR STATUTE”

         Again, in their motion for reconsideration, plaintiffs asserted for the first time that they
had a claim under MCL 600.5839, the “contractor statute.” However, this Court will find no
abuse of discretion in denying a motion for reconsideration resting on a legal theory and facts
that could have been pleaded or argued before the trial court’s original order. Charbeneau v
Wayne Co Gen Hosp, 158 Mich. App. 730, 733; 405 NW2d 151 (1987). Because plaintiffs could
have pleaded or argued that they had a cause of action pursuant to MCL 600.5839 before the trial
court’s order granting defendants’ motion for summary disposition, the trial court did not abuse
its discretion in denying plaintiffs’ motion for reconsideration.

                                  IV. EQUITABLE ESTOPPEL

        Plaintiffs argue that defendants should be estopped from raising a statute-of-limitations
defense, asserting that their actions in 2007 and 2008 in fixing defects both concealed the cause
of action and induced plaintiffs not to bring an action. We disagree.

         Plaintiffs first raised this argument in their motion for reconsideration. “Where an issue
is first presented in a motion for reconsideration, it is not properly preserved.” Vushaj v Farm
Bureau Gen Ins Co of Mich, 284 Mich. App. 513, 519; 773 NW2d 758 (2009). Review is
therefore for plain error affecting substantial rights. Wolford, 279 Mich. App. at 637.

        “Equitable estoppel arises where one party has knowingly concealed or falsely
represented a material fact, while inducing another’s reasonable reliance on that
misapprehension, under circumstances where the relying party would suffer prejudice if the
representing or concealing party were subsequently to assume a contrary position.” Adams v
Detroit, 232 Mich. App. 701, 708; 591 NW2d 67 (1998). “Although the doctrine can operate to
bar use of the statute of limitations as a defense to a contract claim, our Supreme Court has been
‘reluctant to recognize an estoppel in the absence of conduct clearly designed to induce the
plaintiff to refrain from bringing action within the period fixed by statute.’ ” Id., quoting Lothian
v Detroit, 414 Mich. 160, 172; 324 NW2d 9 (1982). Generally, to justify the application of
estoppel, the plaintiff must allege actions by the defendant such as concealment of a cause of
action, misrepresentation regarding the limitations period, or inducement not to bring the action.
Adams, 232 Mich. App. at 708.


                                                -8-
        Here, the equitable estoppel doctrine is inapplicable. Contrary to plaintiffs’ assertion,
there is nothing to indicate that defendants’ conduct of repairing the bathroom and the deck were
clearly designed to induce plaintiffs to refrain from bringing an action within the limitations
period. Further, defendants did not conceal plaintiffs’ cause of action, misrepresent the
applicable period of limitations, or otherwise induce plaintiffs to delay in commencing the
action. Accordingly, plaintiffs’ argument that equitable estoppel applies is without merit.

       Affirmed.



                                                           /s/ Michael J. Riordan
                                                           /s/ Patrick M. Meter
                                                           /s/ Donald S. Owens




                                               -9-